Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed April 27, 2022. Claims 3-4 and 18 cancelled. Claims 21-23 new. Claims 1-2, 5-17 and 19-23 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       Claims 1-2, 5-8, 11-14, 16-17 and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scalisi (US 2021/0194718 A1) (hereinafter Scalisi) in view of Fadell (US 2015/0109112 A1) (hereinafter Fadell).

               Regarding claim 1, Scalisi discloses a computer-implemented method (Fig. 1, 3, security system 202), comprising: 
receiving, from a smart lock configured to control operation of a door locking mechanism, smart lock data, wherein the smart lock data is generated by at least on integrated sensor of the smart lock and indicates a condition of the smart lock (para 260, security system 202 (e.g., a doorbell) include an outer housing 224, para 064, receiving visitor alerts from the doorbell), para 402, Alert Mode in response to detecting an indication of a visitor based on data from smart lock, para 019, doorbell that comprises speaker, microphone, camera, and button and receive indication using doorbell (e.g., via sensor of the doorbell, via data sent to doorbell), para 0143, doorbell to detect presence of visitor using image analysis to detect presence of the visitor); 
determining that the smart lock data satisfies criteria for a door entry attempt (para 0513, security system 202 detect a triggering event at 2702 that indicates potential visitor present, activation of a motion sensor, or detection of a sound, para 0108, doorbell communication communicate users when a visitor is no longer present and/or when the doorbell falsely detected a visitor, para 0179, Detecting a visitor in a second detection zone include additional safeguards against false-positives). 
Scalisi specifically fails to disclose based on determining that smart lock data satisfies criteria for a door entry attempt, determining that a door entry attempt is likely occurring; and
in response to determining that the door entry attempt is likely occurring, performing an action using the smart lock data. 
In analogous art, Fadell discloses based on determining that smart lock data satisfies criteria for a door entry attempt, determining that a door entry attempt is likely occurring (para 173, security score for a home is calculated by comparing security features of the home against a list of security criterions to determine how many of security criterions are satisfied, para 250, in the event the person attempts  to enter a door, window, or other access point to home, a message sent); and
in response to determining that the door entry attempt is likely occurring, performing an action using the smart lock data (para 082, In the event intruder attempts to disable and avert detection, an alarm is triggered, para 0116, Fig. 3, smart device detecting (e.g., and responding to) an intruder has entered or is attempted to enter dwelling (e.g., security), alerting user of current event or predicted future events). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect visitor information indicative of the visitor at the smart environment using a smart device of the plurality of smart devices, analyzing the detected visitor information using a computing system that is communicatively coupled to the smart device, based on the analyzing, communicating, using computing system to notify user to prevent intruder from entering the facility [Fadell, paragraph 005].
Regarding claim 2, Scalisi fails to disclose the method of claim 1, wherein a door entry attempt comprises at least one of: a pressure limit of pressure exerted on a door lever of the smart lock: a rotational position limit of the door lever of the smart lock; or a vibration amplitude limit of the door locking mechanism.
In analogous art, Fadell discloses the method of claim 1, wherein a door entry attempt comprises at least one of: a pressure limit of pressure exerted on a door lever of the smart lock: a rotational position limit of the door lever of the smart lock; or a vibration amplitude limit of the door locking mechanism (para 446, sensing component 1428 may be operative to detect visitor touching, rotation, pulling, grabbing, or any other suitable visitor interaction with doorknob handle 1401, para 173, security score calculated for smart-home environment by comparing security features of home against a list of security criterions to determine how many of the security criterions are satisfied, para 0116, Fig. 3, smart device detecting (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), alerting a user of a current event or predicted future events). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), implementing or otherwise responding to energy demand response events, detecting a failure of equipment coupled to a network-connected smart device (e.g., a light bulb having burned out, passive IR sensor having gone bad, etc.), or alerting a user of a current event or predicted future events to notify user to prevent intruder from entering the facility [Fadell, paragraph 0116].
Regarding claim 5, Scalisi fails to disclose the method of claim 2, wherein the smart lock data one or more of: a pressure exerted on the door lever, a rotational position of the door lever, or a vibration amplitude of the door locking mechanism. 
In analogous art, Fadell discloses he method of claim 2, wherein the smart lock data one or more of: a pressure exerted on the door lever, a rotational position of the door lever, or a vibration amplitude of the door locking mechanism (para 068, smart-home environment 100 are capable of enhancing home security and equipped with motion sensing, pressure sensing, or other types of sensing capabilities, para 0140, smart-home environment 100 detect pressure variations by smart devices in the home). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), and  alerting a user of a current event or predicted future events to notify user to prevent intruder from entering the facility [Fadell, paragraph 0116].
Regarding claim 6, Scalisi fails to discloses the method of claim 2, wherein the criteria for door entry attempt further comprises: the door locking mechanism being in a locked position. 
In analogous art, Fadell discloses the method of claim 2, wherein the criteria for door entry attempt further comprises: the door locking mechanism being in a locked position (para 192, sound, vibration, and/or motion sensing components of the smart devices are used to detect sound, vibration, and/or motion created by intruders impermissibly entering the home, para 092, home security systems triggered by the motion, noise, vibrations, or other disturbances). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), and alerting a user of a current event or predicted future events to activates an alarm indicating the presence of an intruder [Fadell, paragraph 0125].
Regarding claim 7, Scalisi fails to discloses the method of claim 1, wherein: the integrated sensor comprises a pressure switch; the smart lock data comprises data generated by the pressure switch indicating a pressure exerted on a door lever of the smart lock, and determining that the smart lock data satisfies criteria for a door entry attempt comprises determining that the pressure exerted on the door lever of the smart lock is greater than a threshold pressure. 
In analogous art, Fadell discloses the method of claim 1, wherein: the integrated sensor comprises a pressure switch; the smart lock data comprises data generated by the pressure switch indicating a pressure exerted on a door lever of the smart lock, and determining that the smart lock data satisfies criteria for a door entry attempt comprises determining that the pressure exerted on the door lever of the smart lock is greater than a threshold pressure (para 67-068, different type of sensors, such as smoke/fire/heat sensors, carbon monoxide/dioxide sensors, occupancy/motion sensors, ambient light sensors, temperature sensors, humidity sensors, and the like, smart-home environment 100 are capable of enhancing home security and equipped with motion sensing, pressure sensing, or other types of sensing capabilities, para 1073, security score for a home is calculated by comparing security features of home against a list of security criterions to determine how criterions are satisfied to determine door entry). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect intruder that has entered or is attempted to enter a dwelling (e.g., security), and if an alarm condition is detected, then the authorities are immediately notified and a concurrent message is sent to the mobile devices 166 of the registered occupants [Fadell, paragraph 0126].
Regarding claim 8, Scalisi discloses the method of claim 1, wherein: the integrated sensor comprises a position switch; the smart lock data comprises data generated by the position switch indicating a rotational position of a door lever of the smart lock, and determining that the smart lock data satisfies criteria for a door entry attempt comprises determining that the rotational position of the door lever exceeds a rotational position limit (para 022, doorbell to detect a proximity indication if the proximity indication meets a predetermined proximity threshold, para 043, detecting a signal indicative of visitor above a first threshold, and detecting second indication comprises detecting signal indicative of the visitor above a second threshold to determine position, para 499, system 202 detect entry attempt has been made, such as a deadbolt has been released). 
Regarding claim 11, Scalisi discloses the method of claim 1, wherein: the integrated sensor comprises a vibration sensor; the smart lock data comprises data generated by the vibration sensor indicating a frequency of vibration of a door locking mechanism of the smart lock, and determining that the smart lock data satisfies criteria for a door entry attempt comprises determining that the frequency of vibration of the door locking mechanism satisfies vibration frequency criteria for a door entry attempt (para 0299-0300, notifications are turned off for at least 15 minutes and/or less than 4 hours; at least 5 minutes and/or less than one hour; or at least 30 minutes and/or less than 24 hours, reduces the volume, frequency, and/or intensity of notifications or sends alerts such as vibrations (with little or no sound) and/or visual alerts). 
Regarding claim 12, Scalisi fails to discloses the method of claim 11, wherein the vibration frequency criteria for a door entry attempt comprises a frequency of vibration of the door locking mechanism within a programmed frequency band. 
In analogous art, Fadell discloses the method of claim 11, wherein the vibration frequency criteria for door entry attempt comprises a frequency of vibration of the door locking mechanism within a programmed frequency band (para 263, programmed with operating parameters for each application in the smart home, para 1073, security score for a home is calculated by comparing security features of home against a list of security criterions to determine how criterions are satisfied to determine door entry). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), and if an alarm condition is detected and there are not registered occupants at home, then the authorities are immediately notified and a concurrent message is sent to the mobile devices 166 of the registered occupants [Fadell, paragraph 0126].
Regarding claim 13, Scalisi discloses the method of claim 1, wherein:  integrated sensor comprises a vibration sensor; the smart lock data comprises data generated by the vibration sensor indicating an amplitude of vibration of a door locking mechanism of the smart lock (para 022, determining if proximity indication meets predetermined threshold, threshold can be a certain value or characteristic), and 
determining that the smart lock data satisfies criteria for a door entry attempt comprises determining that the amplitude of vibration of the door locking mechanism satisfies vibration amplitude criteria for door entry attempt (para 0487, enable users to alerts include sounds, images, and haptic notifications (e.g., vibrations)). 
Regarding claim 14, Scalisi discloses the method of claim 13, wherein the vibration amplitude criteria for door entry attempt comprises an amplitude of vibration of the door locking mechanism above a threshold vibration amplitude (para 0487, enable users to alerts provided  include sounds, images, haptic notifications (e.g., vibrations)). 
Regarding claim 16, Scalisi discloses the method of claim 15, wherein determining that a door entry attempt is not likely occurring comprises determining, based on the sensor data, that no person is located near the smart lock (para 0108, doorbell communication communicate users when a visitor is no longer present and/or when the doorbell falsely detected a visitor, para 0179, Detecting a visitor in a second detection zone include additional safeguards against false-positives, para 0429, security system 202 (or any other type of smart device)). 
Regarding claim 17, Scalisi discloses the method of claim 1, wherein the action comprises providing an instruction to one or more devices to one or more of activate a doorbell chime, lock one or more doors, lock one or more windows, activate a camera to record images of an area near the door, or illuminate the area near the door (para 058, sensor of the doorbell can comprise an infrared detector and second sensor can comprise the camera, para 074, communication systems include doorbell, speaker, camera, triggered by person approaching a sensor such as motion or proximity sensor). 
Regarding claim 19, Scalisi discloses a monitoring system (Fig. 1, 3, security system 202), comprising: 
a smart lock configured to control operation of a door locking mechanism (para 260, security system 202 (e.g., doorbell) include housing 224, para 064, receiving visitor alerts from doorbell); 
and one or more computers configured to perform operations comprising: receiving, from the smart lock, smart lock data, wherein the smart lock data is generated by at least one integrated sensor of the smart lock and indicates a condition of the smart lock (para 019, doorbell that comprises speaker, microphone, camera, and button and receive indication using doorbell (e.g., via sensor of doorbell, via data sent to doorbell), para 0429, security system 202 (or any other type of smart device), para 0143, doorbell to detect presence of visitor using image analysis to detect presence of the visitor); 
determining that the smart lock data satisfies criteria for a door entry attempt (para 0513, security system 202 detect a triggering event at 2702 that indicates potential visitor present, activation of a motion sensor, or detection of a sound, para 0513, security system 202 detect triggering event indicates potential visitor present, activation of motion sensor, or sound). 
Scalisi specifically fails to disclose based on determining that the smart lock data satisfies criteria for a door entry attempt, determining that a door entry attempt is likely occurring; and in response to determining that the door entry attempt is likely occurring, performing an action using the smart lock data. 
In analogous art, Fadell discloses based on determining that the smart lock data satisfies criteria for a door entry attempt, determining that a door entry attempt is likely occurring; and in response to determining that the door entry attempt is likely occurring, performing an action using the smart lock data (para 082, In the event an intruder attempts to disable and avert detection, alarm or alert notification is triggered, para 0116, Fig. 3, smart device detecting (e.g., and responding to) intruder that has entered or attempted to enter a dwelling (e.g., security), alerting user of a current event or predicted future events). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect visitor information indicative of the visitor at the smart environment using a smart device of the plurality of smart devices, analyzing the detected visitor information using a computing system that is communicatively coupled to the smart device, based on the analyzing, communicating, using computing system to notify user to prevent intruder from entering the facility [Fadell, paragraph 005].
Regarding claim 20, Scalisi discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution (Fig. 1, 3, security system 202, paa 265, FIG. 2, computing device 204 running software, The software includes a user interface 240 displayed on a display screen 242. computing device 204 to control and/or interact with multiple security systems, such as one security system located at door), cause the one or more computers to perform operations comprising: 
receiving, from a smart lock configured to control operation of a door locking mechanism, smart lock data, wherein the smart lock data is generated by at least one integrated sensor of the smart lock and indicates  a condition of the smart lock (para 260, security system 202 (e.g., a doorbell) include an outer housing 224, para 064, receiving visitor alerts from the doorbell, para 019, doorbell that comprises speaker, microphone, camera, and button and receive indication using doorbell (e.g., via sensor of the doorbell, via data sent to doorbell)); 
determining based that the smart lock data satisfies criteria for a door entry attempt (para 0513, security system 202 detect a triggering event at 2702 that indicates potential visitor present, activation of a motion sensor, or detection of a sound).
Scalisi specifically fails to disclose based on determining that the smart lock data satisfies criteria for a door entry attempt, determining that a door entry attempt is likely occurring; and in response to determining that the door entry attempt is likely occurring, performing an action using the smart lock data. 
In analogous art, Fadell discloses ibased on determining that the smart lock data satisfies criteria for a door entry attempt, determining that a door entry attempt is likely occurring; and in response to determining that the door entry attempt is likely occurring, performing an action using the smart lock data (para 082, In the event an intruder attempts to disable and avert detection, an alarm or alert notification is triggered, para 0116, Fig. 3, smart device detecting (e.g., and responding to) an intruder that has entered or is attempted to enter dwelling (e.g., security), alerting user of current event or predicted future events). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect visitor information indicative of the visitor at the smart environment using a smart device of the plurality of smart devices, analyzing the detected visitor information using a computing system that is communicatively coupled to the smart device, based on the analyzing, communicating, using computing system to notify user to prevent intruder from entering the facility [Fadell, paragraph 005].
Regarding claim 21, Scalisi fails to discloses the system of claim 19, wherein the criteria for a door entry attempt comprises at least one of: a pressure limit of pressure exerted on a door lever of the smart lock; a rotational position limit of the door lever of the smart lock; or a vibration amplitude limit of the door locking mechanism.
In analogous art, Fadell discloses the system of claim 19, wherein the criteria for a door entry attempt comprises at least one of: a pressure limit of pressure exerted on a door lever of the smart lock; a rotational position limit of the door lever of the smart lock; or a vibration amplitude limit of the door locking mechanism (para 446, sensing component 1428 may be operative to detect visitor touching, rotation, pulling, grabbing, or any other suitable visitor interaction with doorknob handle 1401, para 173, security score calculated for smart-home environment by comparing security features of home against a list of security criterions to determine how many of the security criterions are satisfied, para 0116, Fig. 3, smart device detecting (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), alerting a user of a current event or predicted future events). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), implementing or otherwise responding to energy demand response events, detecting a failure of equipment coupled to a network-connected smart device (e.g., a light bulb having burned out, passive IR sensor having gone bad, etc.), or alerting a user of a current event or predicted future events to notify user to prevent intruder from entering the facility [Fadell, paragraph 0116].
Regarding claim 22, Scalisi fails to discloses the system of claim 21, wherein the smart lock data indicates one or more of: a pressure exerted on the door lever, a rotational position of the door lever, or a vibration amplitude of the door locking mechanism.
n analogous art, Fadell discloses the system of claim 21, wherein the smart lock data indicates one or more of: a pressure exerted on the door lever, a rotational position of the door lever, or a vibration amplitude of the door locking mechanism (para 446, sensing component 1428 may be operative to detect visitor touching, rotation, pulling, grabbing, or any other suitable visitor interaction with doorknob handle 1401, para 173, security score calculated for smart-home environment by comparing security features of home against a list of security criterions to determine how many of the security criterions are satisfied, para 0116, Fig. 3, smart device detecting (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), alerting a user of a current event or predicted future events). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), implementing or otherwise responding to energy demand response events, detecting a failure of equipment coupled to a network-connected smart device (e.g., a light bulb having burned out, passive IR sensor having gone bad, etc.), or alerting a user of a current event or predicted future events to notify user to prevent intruder from entering the facility [Fadell, paragraph 0116].
Regarding claim 23, Scalisi discloses the method of claim 1, wherein the at least one integrated sensor comprises at least one of: a pressure switch configured to measure pressure applied to a door lever of the smart lock; a position switch configured to measure a rotational position of the door lever of the smart lock; or a vibration sensor configured to measure vibration amplitude of the door locking mechanism.
n analogous art, Fadell discloses the method of claim 1, wherein the at least one integrated sensor comprises at least one of: a pressure switch configured to measure pressure applied to a door lever of the smart lock; a position switch configured to measure a rotational position of the door lever of the smart lock; or a vibration sensor configured to measure vibration amplitude of the door locking mechanism (para 446, sensing component 1428 may be operative to detect visitor touching, rotation, pulling, grabbing, or any other suitable visitor interaction with doorknob handle 1401, para 173, security score calculated for smart-home environment by comparing security features of home against a list of security criterions to determine how many of the security criterions are satisfied, para 0116, Fig. 3, smart device detecting (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), alerting a user of a current event or predicted future events). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to use doorbell to enable a visitor to sound a chime for detecting indication of the visitor disclosed by Scalisi to use system to provide variety of useful home security or smart home objectives  as taught by Fadell to detect (e.g., and responding to) an intruder that has entered or is attempted to enter a dwelling (e.g., security), implementing or otherwise responding to energy demand response events, detecting a failure of equipment coupled to a network-connected smart device (e.g., a light bulb having burned out, passive IR sensor having gone bad, etc.), or alerting a user of a current event or predicted future events to notify user to prevent intruder from entering the facility [Fadell, paragraph 0116].
Allowable Subject Matter
6.	Claims 9-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.        Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive. 
          On page 10, lines 1-2, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Scalisi (US 2021/0194718 A1) teaches as in Fig. 1, 3, security system 202 and security system 202 (e.g., a doorbell) include an outer housing 224 [260] and, receiving visitor alerts from the doorbell) [064] and, Alert Mode in response to detecting an indication of a visitor based on data from smart lock [402] and, doorbell that comprises speaker, microphone, camera, and button and receive indication using doorbell (e.g., via sensor of the doorbell, via data sent to doorbell) [019] and, doorbell to detect presence of visitor using image analysis to detect presence of the visitor [0143] and doorbell communication communicate users when a visitor is no longer present and/or when the doorbell falsely detected a visitor [108] and, Detecting a visitor in a second detection zone include additional safeguards against false-positives [179] and 
Fadell teaches para 173, security score for a home is calculated by comparing security features of the home against a list of security criterions to determine how many of security criterions are satisfied [173] and, para 250, in the event the person attempts  to enter a door, window, or other access point to home, a message sent [250] and In the event an intruder attempts to disable and avert detection, an alarm or alert notification is triggered [082] and, Fig. 3, smart device detecting (e.g., and responding to) an intruder has entered or is attempted to enter dwelling (e.g., security), alerting user of current event or predicted future events [116].
Thus, Scalisi (US 2021/0194718  A1) and Fadell (US 2015/0109112 A1) disclose the applicant’s whole invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689